Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Mihara (U.S. 2006/0113972 A1) Fig. 6 in view of another embodiment of Mihara (U.S. 2006/0113972 A1) Figs. 1-5. 

Regarding claim 1, Mihara discloses a voltage sensing system as seen in Figs. 2 comprising: a reference current source I2 or I5 (see par. 0066-0067) coupled to at least one Zener diode 221 (see par. 0054 & claim 8), the Zener diode 221 coupled to a resistor 106 or 108 (see pars. 0032-0034 & 0056) and to a comparator 102 or 202  (see par. 0056); wherein the resistor 106 or 108 is coupled to ground via circuit VIN2 (see par. 0065); and wherein the comparator 202 is coupled with a reference voltage Vref of Fig. 6 and configured to receive a comparison voltage VIN1 from the diode 221 of Fig. 6 and to output Vout whether the comparison voltage is one of higher and lower than the reference voltage (see pars. 0065-0068).
221.  However, in the different embodiment as seen in Fig. 6, Mihara discloses a high side current mirror 124 (current mirror 124 coupled to the control terminal 135 and the third transistor 124 in a current mirror configuration, see par. 0065) coupled to a Zener diode through resistor 124 (the second transistor 122 is a PMOS transistor with its gate terminal coupled to its source terminal.  Accordingly, during normal operation of the circuit, the second transistor 122 remains in an off, or non-conducting state.  With no current flowing in the current path I.sub.7, the diode connected third transistor 124, and the mirror connected fourth transistor 126 are also). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current source as taught by Mihara’s embodiment of Figs. 1-2 to be able to alternatively copy from a reference current source to produce a high side current mirror as taught by embodiment of Fig. 6. One would be motivated to make such a modification in order to use the current mirror which act to copy a reference current from a reference current source to output to a Zener diode & a resistor to produce a comparison voltage in order to produce a desired output.

As to claim 2, Mihara disclose wherein the current mirror 214 further comprises two p-channel metal-oxide-semiconductor field-effect (PMOS) transistors 122 & 104 coupled together (see par. 0067). 


    PNG
    media_image1.png
    1097
    830
    media_image1.png
    Greyscale

As to claim 3, Mihara disclose wherein a gate of each of the two PMOS transistors 122 & 104 are coupled to a drain 114 of one of the two PMOS transistors 104 & 122 (the drain that the sum of the quiescent currents represents on the VIN1). 

As to claim 4, Mihara disclose further comprising a second comparator 102 of coupled with a second reference voltage 103 and configured to receive a second comparison voltage from the diode and output whether the comparison voltage is one of higher and lower than the reference voltage (see par. 0057).

As to claim 5, Mihara disclose further comprising a second resistor 108 coupled between the current mirrors 124 is and the comparator 102 (see Fig. 6, pars. 0060 & 0068).


Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive with respect to claims 1 and 3. Beginning with the argument for previous 35 U.S.C 102 rejection on page 2 of applicant’s remarks, applicant’s representative alleges that “combining the Zener diode illustrated in the embodiment in FIG. 2 with the current mirror structure illustrated in the separate embodiment of FIG. 6. The specification of Mihara is clear that the embodiment of FIG. 2 is not related to or included in the structure of the embodiment of FIG. 6.”  These arguments are incorrect because it should also be acknowledged that the current mirror and current reference are not much different because they came from the same source, however, the process of producing current mirror is to copy a current reference which already there through one active device by controlling the current in another active device of a circuit, keeping the output current constant regardless of loading are incorporated by as which disclose in pars. 0045-0047 & 0054-0056 of Mihara therefor these teachings cannot be overlooked. 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 6-20 were allowed in previous Office Action mailed 08/11/2021.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571) 272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

Examiner: 	/Trung Nguyen/-Art 2866
			November 22, 2021.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858